PER CURIAM.
We review the decision of the district court of appeal in State v. Ramos, 608 So.2d 830 (Fla. 3d DCA 1992), on the jurisdictional ground of conflict of decisions. Art. V, § 3(b)(3), Fla. Const.
That portion of the district court’s decision that affirmed the trial court’s order dismissing the charges against Lazaro Diaz is quashed on the authority of Munoz v. State, 629 So.2d 90 (Fla.1993). The case is remanded to the district court for reconsideration in light of our opinion in Munoz.
It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, shaw, grimes, kogan and HARDING, JJ., concur.